Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a driver in communication with the control system and configured to provide rotational force to the bending shoe assembly to rotate the bending shoe assembly relative to the frame” and “a springback assembly in communication with the control system and configured to provide information to the control system regarding information on a bend affected to the workpiece” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For the driver, the corresponding structure is the driver 28, 128, including the embodiments discussed in Paras. [0037] and [0056].  For the springback assembly, the corresponding structure is the springback assembly 34, 134, including the embodiments discussed in Paras. [0040] and [0058]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23 and 24, each claim is an apparatus claim directed to a bender and recite “the gripping member and the bending shoe define a passageway which is larger than at least a portion of the workpiece when the workpiece is seated therein” which renders the claim indefinite because the structure of the apparatus is being defined with respect to a component that is not part of the claimed apparatus, i.e., the workpiece, and any workpiece may be seated within the passageway, e.g., a workpiece with a width that varies throughout the entire length of the workpiece.  For the purposes of examination, this phrase will be interpreted as the gripping member and the bending shoe define a passageway in which a workpiece may be seated.  
These claims also recite both an apparatus and a method of using the apparatus in a single claim which renders the claim indefinite.  In particular, each claim recites “the workpiece is seated within the passageway during the entire bending operation.”  For the purposes of examination, each method of using the apparatus in these claims will be read as a function or capability of the apparatus, e.g., the passageway is configured to have a workpiece seated within it for the bending operation.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2011 006 101 A1 to Wolf (it is noted that a second translation of Wolf is provided with this Office Action and the citations provided with respect to Wolf will be for the second translation).
Regarding claim 24, Wolf teaches a bender configured to bend a workpiece having at least one straight portion prior to bending in a bending operation (Abstract), the bender comprising: 
a frame (Figs. 1-5; P. 7, Lns. 1-4; the specification states that the bending apparatus is positioned on a frame); 
a bending shoe assembly 120, 140 rotatably mounted on the frame (Figs. 1-5; P. 7, Lns. 1-22), the bending shoe assembly including a bending shoe 140 having a groove therein into which the workpiece can be seated during the bending operation Figs. 1-5 show the workpiece being placed into the groove of shoe 140) and a gripping member 120 mounted on the bending shoe and configured to grip the workpiece during the bending operation (Figs. 1-5; P. 7, Lns. 1-4 and P. 8, Lns. 8-17), wherein the gripping member and the bending shoe define a passageway which is larger than at least a portion of the workpiece when the workpiece is seated therein (Figs. 1-5 show the gripping member and bending shoe define a passageway in which the workpiece is seated), and the workpiece is seated within the passageway during the entire bending operation (Figs. 1-5); 
a control system 180 including a processor (P. 7, Lns. 35-40; the control device 180 includes a central processing unit, and the control system 180 controls the movement and processing of the system); 
a driver in communication with the control system 180 and configured to provide rotational force to the bending shoe assembly to rotate the bending shoe assembly relative to the frame (Figs. 1-5; P. 7, Lns. 35-50; the control system 180 is in communication with the drives that control the movement of the bending pieces); and 
a springback assembly 128 in communication with the control system 180 and configured to provide information to the control system regarding information on bends affected to the workpiece (Figs. 1-5; P. 7, Lns. 35-50 and P. 9, Lns. 28-34; a sensor 128, i.e., a rotary encoder, communicates with the control system 180 to provide information on the bend of the workpiece).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 10-11, 13, 15-16, and 22-24 is/are rejected under 35 U.S.C. 103 over Wolf.
Regarding claim 1, Wolf teaches a bender configured to bend a workpiece in a bending operation (Abstract, Figs. 1-5), the bender comprising: 
a frame (Figs. 1-5; P. 7, Lns. 1-4; the specification states that the bending apparatus is positioned on a frame); 
a bending shoe assembly 120, 140 rotatably mounted on the frame (Figs. 1-5; P. 7, Lns. 1-22), the bending shoe assembly including a bending shoe 140 having a groove therein into which the workpiece can be seated during the bending operation (Figs. 1-5 show the workpiece being placed into the groove of shoe 140) and a gripping member 120 mounted on the bending shoe and configured to grip the workpiece during the bending operation (Figs. 1-5; P. 7, Lns. 1-4 and P. 8, Lns. 8-17); 
a control system 180 including a processor (P. 7, Lns. 35-40; the control device 180 includes a central processing unit, and the control system 180 controls the movement and processing of the system); 
a driver in communication with the control system 180 and configured to provide rotational force to the bending shoe assembly to rotate the bending shoe assembly relative to the frame (Figs. 1-5; P. 7, Lns. 35-50; the control system 180 is in communication with the drives that control the movement of the bending pieces); and 
a springback assembly 128 in communication with the control system 180 and configured to provide information to the control system regarding information on bends affected to the workpiece (Figs. 1-5; P. 7, Lns. 35-50 and P. 9, Lns. 28-34; a sensor 128, i.e., a rotary encoder, communicates with the control system 180 to provide information on the bend of the workpiece), and 
wherein the processor of the control system is configured to carry out the steps of: 
commanding the driver to rotate the bending shoe and gripping member in a first direction to bend a workpiece on the bending shoe which is gripped by the gripping member to a first bend angle of between 0 degrees and 95 degrees around the bending shoe (Figs. 1-3; P. 8, Lns. 8-29; the processor causes the bending shoe and gripping member to bend the workpiece to 95 degrees), 
commanding the driver to stop rotation of the bending shoe and the gripping member in the first direction when the first bend angle is reached (Figs. 3-4; P. 8, Lns. 8-29 and 48-55; the driver commands the shoe and gripping member to rotate to 95 degrees and then stop so that the springback evaluation may take place), 
commanding the driver to act so as to cause the bending shoe and gripping member to rotate in a second direction which is opposite to the first direction thereby allowing the workpiece to springback (Figs. 3-5; P. 8, Lns. 48-55 and P.9, Lns. 1-31; the shoe and gripping member are rotated in a second direction and allow the workpiece to springback by the bending shoe and gripping member being de-energized such that the forces from workpiece experiencing springback move the gripping member), 
commanding the driver to cease action to stop rotation of the bending shoe and gripping member in the second direction, and thereafter determining a sprungback bend angle at which the workpiece is bent (Figs. 3-5; P. 9, Lns. 1-41; the shoe and gripping member are de-energized such that they are moved by the workpiece as it experiences springback and then the encoder 128 measures the angle of the components to determine the sprungback bend angle), 
calculating a new bend angle at which the workpiece is to be bent based upon the sprungback bend angle and one of the actual bend angle and the first bend angle (P. 9, Lns. 33-56; when the angle after springback deviates from the desired angle, a new bending angle is calculated using the actual bend angle, i.e., the sprungback angle, versus the first bend angle, i.e., the “desired bend angle” discussed in the last paragraph on P. 9), 
commanding the driver to rotate the bending shoe and gripping member in the first direction to bend the workpiece to the new bend angle (Figs. 4-5; P. 9, Lns. 33-56 and P. 10, Lns. 1-9; a subsequent bending operation is performed and, in situations in which the sprungback angle is less than the desired angle, the subsequent bending operation is performed in the first direction), and 
commanding the driver to stop rotation of the bending shoe and the gripping member in the first direction when the new bend angle is reached (P. 9, Lns. 33-56 and P. 10, Lns. 1-9; the workpiece is bent to the desired angle and the operation ends).
Wolf fails to explicitly teach calculating an actual bend angle when the rotation of the bending shoe and gripping member is stopped in the first direction.
Wolf teaches that an encoder 128 is connected to the bending components and the encoder detects the rotational position of the bending arm to determine the actual bending angle. P. 3, Lns. 56-58, P. 4, Lns. 1-24 and P. 7, Lns. 42-50.  Further, Wolf teaches that in situations where a re-bending operation is needed the controller determines a factor for bending using “the ratio of the actual angle of rotation of the bending drive during overbending (first rotation angle or sum of desired bending angle and overbending angle) to the read out actual bending angle.”  P. 9, Lns. 43-48.  Thus, Wolf relies upon an accurate reading of the initial overbending angle to determine any the bend applied in any post-bending operations to correct unsatisfactory bends.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to calculate the actual bend angle when the rotation of the bending shoe and gripping member is stopped in the first direction so that an accurate overbending angle may be used to determine the bending angle for post-bending operations as the calculations for the post-bending operations relies upon a ratio of the overbending angle to the angle after springback.
Regarding claim 2, modified Wolf teaches the bender of claim 1, wherein the springback assembly 128 comprises at least one sensor in communication with the control system (Figs. 1-5; P. 3, Lns. 56-58, P. 4, Lns. 1-24 and P. 7, Lns. 42-50; a sensor 128, i.e., a rotary encoder, communicates with the control system 180 to provide information on the bend of the workpiece).
Regarding claim 4, modified Wolf teaches the bender of claim 2 (Figs. 1-5), wherein the sensor 128 provides information regarding rotational positions of the workpiece around a workpiece axis extending between opposite ends of the workpiece (Figs. 1-5; P. 3, Lns. 56-58, P. 4, Lns. 1-24 and P. 7, Lns. 42-50); and a user interface 190 is coupled to the control system and is configured to display information to an operator regarding the rotational positions of the workpiece around the workpiece axis (Figs. 1-5; P. 7, Lns. 35-40; the device includes a display that is capable of showing the information regarding the rotational positions of the workpiece).
Regarding claim 7, Wolf teaches the bender of claim 1 (Figs. 1-5), wherein the driver is one of an electric motor and a hydraulically actuated ram (P. 7, Lns. 24-33 and 42-50; the motors are electric).
Regarding claim 11, Wolf teaches the bender of claim 1 (Figs. 1-5), 
wherein the new bend angle is calculated by the processor calculating a difference between the sprungback bend angle and one of the actual bend angle and the first bend angle to provide an expected amount of springback, and thereafter adding the expected amount of springback and the first bend angle (P. 9, Lns. 33-56 and P. 10, Lns. 1-9; the new bend angle is calculated by getting the spring back from the difference between the actual bend angle and the bend angle the workpiece is bent after the springback, and calculating a new bend angle using a factor determined from the difference between the overbending angle and the springback angle).
Regarding claim 13, Wolf teaches a method of operating a bender which is configured to bend a workpiece in a bending operation (Figs. 1-5), the method comprising: 
bending a workpiece to a first bend angle of between 0 degrees and 95 degrees around a bending shoe 140 by rotating a bending shoe in a first direction (Figs. 1-3; P. 8, Lns. 8-29; the processor causes the bending shoe and gripping member to bend the workpiece to 95 degrees), wherein the workpiece is gripped by a gripping member 120 provided on the bending shoe 140 (Figs. 1-5); 
stopping the rotation of the bending shoe in the first direction when the first bend angle is reached (Figs. 3-4; P. 8, Lns. 8-29 and 48-55; the driver commands the shoe and gripping member to rotate to 95 degrees and then stop so that the springback evaluation may take place); 
causing the bending shoe and gripping member to rotate in a second direction which is opposite to the first direction thereby allowing the workpiece to springback, wherein the workpiece is continued to be gripped by the gripping member during rotation in the second direction (Figs. 3-5; P. 8, Lns. 48-55 and P.9, Lns. 1-31; the shoe and gripping member are rotated in a second direction and allow the workpiece to springback by the bending shoe and gripping member being de-energized such that the forces from workpiece experiencing springback move the gripping member); 
measuring a sprungback bend angle at which the workpiece is bent (Figs. 3-5; P. 9, Lns. 1-41; the shoe and gripping member are de-energized such that they are moved by the workpiece as it experiences springback and then the encoder 128 measures the angle of the components to determine the sprungback bend angle); 
calculating a new bend angle at which the workpiece is to be bent based upon the sprungback bend angle and one of the actual bend angle and the first bend angle (P. 9, Lns. 33-56; when the angle after springback deviates from the desired angle, a new bending angle is calculated using the actual bend angle, i.e., the sprungback angle, versus the first bend angle, i.e., the “desired bend angle” discussed in the last paragraph on P. 9); 
bending the workpiece to the new bend angle around the bending shoe by rotating the bending shoe in the first direction, wherein the workpiece is continued to be gripped by the gripping member (Figs. 4-5; P. 9, Lns. 33-56 and P. 10, Lns. 1-9; a subsequent bending operation is performed and, in situations in which the sprungback angle is less than the desired angle, the subsequent bending operation is performed in the first direction); and 
stopping the rotation of the bending shoe when the new bend angle is reached (P. 9, Lns. 33-56 and P. 10, Lns. 1-9; the workpiece is bent to the desired angle and the operation ends).
Wolf fails to explicitly teach calculating an actual bend angle when the rotation of the bending shoe is stopped in the first direction.  
Wolf teaches that an encoder 128 is connected to the bending components and the encoder detects the rotational psotion of the bending arm to determine the actual bending angle. P. 3, Lns. 56-58, P. 4, Lns. 1-24 and P. 7, Lns. 42-50.  Further, Wolf teaches that in situations where a re-bending operation is needed the controller determines a factor for bending using “the ratio of the actual angle of rotation of the bending drive during overbending (first rotation angle or sum of desired bending angle and overbending angle) to the read out actual bending angle.”  P. 9, Lns. 43-48.  Thus, Wolf relies upon an accurate reading of the initial overbending angle to determine any the bend applied in any post-bending operations to correct unsatisfactory bends.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to calculate the actual bend angle when the rotation of the bending shoe and gripping member is stopped in the first direction so that an accurate overbending angle may be used to determine the bending angle for post-bending operations as the calculations for the post-bending operations relies upon a ratio of the overbending angle to the angle after springback.
Regarding claim 15, Wolf teaches the method of claim 13 (Figs. 1-5), wherein the new bend angle is calculated by calculating a difference between the sprungback bend angle and one of the actual bend angle to provide an expected amount of springback, and thereafter adding the expected amount of springback and the first bend angle (P. 9, Lns. 33-56 and P. 10, Lns. 1-9; the new bend angle is calculated by getting the spring back from the difference between the actual bend angle and the bend angle the workpiece is bent after the springback, and calculating a new bend angle using a factor determined from the difference between the overbending angle and the springback angle).
Regarding claim 16, Wolf teaches the method claim 15 (Figs. 1-5), further comprising adding a factor calculated based on a percentage of the amount of the springback angle (P. 9, Lns. 33-56 and P. 10, Lns. 1-9 discusses using a factor calculated based on an amount of springback as a ratio, i.e., percentage, of the first bend angle or the desired bend angle).
Regarding claim 22, modified Wolf the method of claim 13, wherein the rotation of the bending shoe in the first direction is effected by actuation of one of an electric motor and a hydraulically actuated ram (P. 7, Lns. 24-33 and 42-50; the motors are electric).
Regarding claim 23, modified Wolf the bender of claim 1, wherein the gripping member and the bending shoe define a passageway which is larger than at least a portion of the workpiece when the workpiece is seated therein, and the workpiece is seated within the passageway during the entire bending operation (Figs. 1-5 show that the gripping member and bending shoe define a passageway in which a workpiece may be seated, and the workpiece is seated within the passageway during the entire bending operation).
Claims 3, 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of US 6,980,880 B1 to Ramsey.
Regarding claim 3, Wolf teaches the bender of claim 2 (Figs. 1-5). 
However, Wolf fails to explicitly teach the at least one sensor is one of an accelerometer or a gyroscope.
Ramsey teaches a bender (Figs. 1-2) including at least one sensor 26 that is an accelerometer or a gyroscope (Figs. 1-2; Col. 5, Lns. 10-27).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bender of Wolf to include the bend determining device of Ramsey so that the bender includes an additional sensor that will allow the system to determine the position and accuracy of bends when multiple bends are being performed on the workpiece (Ramsey, Col. 2, Ln. 55 through Col. 3, Ln. 2 and Col. 4, Lns. 17-26).
Regarding claim 5, Wolf teaches the bender of claim 4 (Figs. 1-5). 
However, Wolf fails to explicitly teach the sensor is one of an accelerometer or a gyroscope.
Ramsey teaches a bender (Figs. 1-2) including at least one sensor 26 that is an accelerometer or a gyroscope (Figs. 1-2; Col. 5, Lns. 10-27).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bender of Wolf to include the bend determining device of Ramsey so that the bender includes an additional sensor that will allow the system to determine the position and accuracy of bends when multiple bends are being performed on the workpiece (Ramsey, Col. 2, Ln. 55 through Col. 3, Ln. 2 and Col. 4, Lns. 17-26).
Regarding claim 14, Wolf teaches the method of claim 13 (Figs. 1-5). 
Wolf fails to explicitly teach the bend angles are measured by using a sensor comprised of one of an accelerometer and a gyroscope mounted on the workpiece, wherein the sensor is forward of the leading end of the bending shoe and is moved during bending.
Ramsey teaches a bender (Figs. 1-2) wherein the bend angles are measured by using a sensor 26 comprised of one of an accelerometer and a gyroscope mounted on the workpiece, wherein the sensor is forward of the leading end of the bending shoe and is moved during bending (Figs. 1-2; Col. 5, Lns. 10-27; Figs. 1-2 show that the bend determining device 26 is positioned on the workpiece forward of the leading end of the bending shoe and moves during bending).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bender of Wolf to include the bend determining device of Ramsey so that the bender includes an additional sensor that will allow the system to determine the position and accuracy of bends when multiple bends are being performed on the workpiece (Ramsey, Col. 2, Ln. 55 through Col. 3, Ln. 2 and Col. 4, Lns. 17-26).
Regarding claim 20, Wolf teaches the method of claim 19 (Figs. 1-5). 
Wolf fails to explicitly teach the displaying the rotational position of the workpiece on a display as the workpiece is being rotated around the workpiece axis.  Wolf teaches a display 190 (Figs. 1-5; Paras. [0048]-[0049]), but is silent regarding the information provided on the display.
Ramsey teaches a method for bending (Figs 1-2) including displaying the rotational position of the workpiece on a display 46 as the workpiece is being rotated around the workpiece axis (Col. 7, Lns. 8-17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Wolf to include the step of displaying rotation information on the display as taught by Ramsey so that a user is aware of the operation being performed and may make a necessary adjustments with the information provided.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of US 2016/0354823 A1 to Nozu.
Regarding claim 6, Wolf teaches the bender of claim 1 (Figs. 1-5). 
Wolf fails to explicitly teach the springback assembly comprises a load cell formed as part of the gripping member.
Nozu teaches a bender (Abstract, Fig. 1) including a load cell formed as part of the gripping member (Para. [0104]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify bender of Wolf to include the load cell on the gripping member as taught by Nozu so that the pressure being applied by the bender may be measured and loads that may lead to breaking or buckling of the workpiece can be avoided (Nozu, Para. [0104]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of US 2017/0095850 A1 to McNurlin in further view of US 5,050,089 to Stelson.
Regarding claim 8, Wolf teaches the bender of claim 1 (Figs. 1-5). 
Wolf fails to teach the bender further comprising: a first sprocket attached to the bending shoe by pegs affixed to the bending shoe and which extend through clearance holes through the first sprocket; a second sprocket rotatably mounted to the frame; a chain surrounding the first and second sprockets; and wherein the springback assembly comprises a tension measurement device mounted on the chain and is in communication with the control system, the tension measurement device configured to measure tension in the chain.  
McNurlin teaches a bender (Fig. 1; Abstract), comprising 
a first sprocket attached to the bending shoe by pegs affixed to the bending shoe and which extend through clearance holes through the first sprocket (Para. [0025]; Fig. 6 shows the first sprocket with pegs extending into clearance holes); 
a second sprocket rotatably mounted to the frame (Para. [0025]; Fig. 6 shows the second sprocket mounted to a frame); and 
a chain 610 surrounding the first and second sprockets (Para. [0025]; Fig. 6). 
It would have been obvious to substitute the drive conversion mechanism of Wolf with the sprocket and chain conversion mechanism of McNurlin as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of moving the bending components.
Stelson teaches a bender (Abstract) including a sprocket 31 and a chain 32, and further comprising a tension measurement device 40 mounted on the chain 32 and is in communication with the control system, the tension measurement device configured to measure tension in the chain (Fig. 1; Col. 3, Lns. 14-43).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify bender of Wolf to include the tension measurement device on the chain as taught by Stelson so that the bending moment of the die may be monitored to be used in conjunction with the other sensing devices to obtain accurate bending measurements (Stelson, Abstract).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of McNurlin in further view of US 2016/0325940 to Rimmington.
Regarding claim 9, Wolf teaches the bender of claim 1 (Figs. 1-5).  
Wolf fails to explicitly teach a sprocket attached to the bending shoe by pegs affixed to the bending shoe and which extend through clearance holes through the sprocket; and wherein the springback assembly comprises a radial load cell placed around one or more of the clearance holes in the sprocket.
Wolf teaches that motors drive the bending mechanisms, but is silent regarding the mechanisms that convert the driver movements to the rotation of the bending mechanism.
McNurlin teaches a bender (Fig. 1; Abstract), comprising a sprocket attached to the bending shoe by pegs affixed to the bending shoe and which extend through clearance holes through the sprocket (Para. [0025]; Fig. 6 shows the first sprocket with pegs extending into clearance holes); 
It would have been obvious to substitute the drive conversion mechanism of Wolf with the sprocket drive conversion mechanism of McNurlin as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of moving the bending components.
Rimmington teaches a system that uses sprockets to convert a drive mechanism to a rotary movement (Abstract, Figs. 3-4) including a radial load cell 415 placed around one or more of the clearance holes 410 in the sprocket (Fig. 4; Paras. [0025] and [0027]; the load cell 415 is placed on a shaft 410 through a clearance hole in the sprocket).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bender of Wolf to include the radial load cells on a sprocket as taught by Rimmington so that the load on the sprockets can be monitored so they do not reach a level in which the sprockets are damaged (Rimmington, Para. [0031]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of US 2009/0178453 A1 to Ghiran.
Regarding claim 19, Wolf teaches the method of claim 13 (Figs. 1-5), 
However, Wolf fails to explicitly teach wherein after the rotation of the bending shoe is stopped when the new bend angle is reached, further comprising: rotating the bending shoe in the second direction; rotating the workpiece around a workpiece axis; and measuring a rotational position of the workpiece as the workpiece is being rotating around the workpiece axis.
Ghiran teaches a method for bending a workpiece with a shoe 16 and a gripping member 18 (Abstract, Figs. 1, 3, 5, and 12-13), wherein after the rotation of the bending shoe is stopped when the new bend angle is reached 130 (Fig. 12), further comprising: rotating the bending shoe in the second direction 130 (Fig. 12; step 130 includes releasing the force after the second bending operation, i.e., moving the bending shoe in the second direction); rotating the workpiece around a workpiece axis (Fig. 12; at steps 130 and 132 the workpiece rotates to springback after the bending force has been released); and measuring a rotational position of the workpiece as the workpiece is being rotating around the workpiece axis 132, 134 (Fig. 12; at steps 132 and 134 the system measures the workpiece to determine the springback angle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Wolf to include the post-second bending steps of Wolf so that the bend on the workpiece after the second bending operation can be measured to determine if the bend is now within a satisfactory range of the desired bending angle.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of US 10,217,237 B1 to Goncharov.
Regarding claim 21, modified Wolf teaches the method of claim 13 (Figs. 1-5).
Wolf fails to explicitly teach the bend angles are measured by using a load cell.
Goncharov teaches a method and apparatus for bending workpieces (Abstract, Figs. 2-5) wherein the bend angles are measured by using a load cell (Col. 6, Lns. 1-6; the angles at which a workpiece has been bent may be measured using force sensors, i.e., load cells).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the rotary encoder in the bending apparatus of Wolf with the load cells of Goncharov as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of using the measurement signals from the sensor to calculate an angle at which the workpiece has been bent.

Response to Arguments
Applicant’s amendments and remarks filed June 9, 2022 regarding the rejections under 35 USC 112 have been fully considered and are persuasive.  The pending rejections of the claims under 35 USC 112 have been withdrawn. However, the claim amendments introduced additional indefiniteness issues, which are discussed in the 35 USC 112 rejections above. 
Applicant's amendments and remarks with respect to the rejections under 35 USC 102 and 103 have been fully considered but they are not persuasive. 
Applicant argues that Wolf teaches that the bending arm and gripping member are bent synchronously in the opposite direction after the overbending and the workpiece is not allowed to springback.  Remarks, PP. 9-10.  Applicant does not point to any claim limitations for this particular section, but it appears the relevant claim limitations are “commanding the driver to act so as to cause the bending shoe and gripping member to rotate in a second direction which is opposite to the first direction thereby allowing the workpiece to springback” and “commanding the driver to cease action to stop rotation of the bending shoe and gripping member in the second direction, and thereafter determining a sprungback bend angle at which the workpiece is bent.”  Applicant’s arguments have been carefully considered but they are not persuasive.  The claim language requires the driver to rotate the bending shoe and gripping member in a second direction so that the workpiece is allowed to springback and then ceasing action on the bending shoe and gripping member in the second direction before determining the springback bend angle.  Wolf teaches that the control system commands the driver to rotate the shoe and gripping member in a second direction (Fig. 4; P. 9, Lns. 1-10) and then commanding the driver to de-energize, i.e., cease action, so that the workpiece is allowed to springback (Fig. 5, P. 9, Lns. 12-31).  The angle of the bend after the springback is then measured using the motion of the gripping member as it is moved by the workpiece during springback (Figs. 4-5; P. 9, Lns. 1-31).
Applicant also argues that Wolf fails to teach “the new bend angle is calculated by the processor calculating a difference between the sprungback bend angle and one of the actual bend angle and the first bend angle to provide an expected amount of springback, and thereafter adding the expected amount of springback to the first bend angle.”  Remarks, P. 9.  This argument has been carefully considered and it is not persuasive.  Wolf teaches that “the encoder 128 determined angle,” i.e., springback angle, is subtracted from “the desired bending angle,” i.e., to calculate a first factor that is the expected springback.  Wolf. P. 9, Lns. 37-56 and P. 10, Lns. 1-9).  The first factor is then used to determine the bend that is added to the first bend angle.  Id.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725